                    Case 1:20-cv-00548-NONE-SKO Document 12 Filed 07/07/20 Page 1 of 5


               1    Ralph S. LaMontagne, Jr. [State Bar No. 91536]
                    rlamontagne@l-a-lawoffices.com
               2
                    Eric A. Amador [State Bar No. 143395]
               3    eamador@l-a-lawoffices.com
               4
                    LaMONTAGNE & AMADOR LLP
                    150 S. Los Robles Avenue, Suite 940
               5    Pasadena, California 91101
               6
                    Telephone: (626) 765-6800
                    Facsimile: (626) 765-6801
               7
                    Attorneys for Defendants
               8    AIG AEROSPACE INSURANCE SERVICES,
               9    INC. and AIG AEROSPACE ADJUSTMENT
                    SERVICES, INC.
          10
          11                               UNITED STATES DISTRICT COURT
          12                              EASTERN DISTRICT OF CALIFORNIA
          13
          14 AMERICAN ACADEMY HOLDINGS,                       Case No. 1:20-CV-00548-NONE-SKO
          15 INC. (a Delaware corporation),
                                                              STIPULATION AND ORDER FOR
          16                      Plaintiff,                  VDRP REFERRAL
          17                                                  Doc. 10
                            vs.
          18
          19 AIG AEROSPACE INSURANCE
             SERVICES, INC. (a Georgia corporation);
          20
             AIG AEROSPACE ADJUSTMENT
          21 SERVICES, INC. (a Georgia corporation);
             and DOES 1 through 20, inclusive,
          22
          23                      Defendants.
          24
          25
          26 ALL THE UNDERSIGNED PARTIES TO THIS ACTION HEREBY
          27 STIPULATE AS FOLLOWS:
          28
 LAW OFFICES
LAMONTAGNE &
 AMADOR LLP                          STIPULATION AND ORDER FOR VDRP REFERRAL
                   241311
                   Case 1:20-cv-00548-NONE-SKO Document 12 Filed 07/07/20 Page 2 of 5


               1        WHEREAS, during a meet-and-confer process between the parties herein (“the
               2 Parties”), counsel for the plaintiff in this action, American Academy Holdings, Inc.
               3 (“American Academy” or “Plaintiff”), has this month informed counsel for the
               4 defendants named in this action, AIG Aerospace Insurance Services, Inc., and AIG
               5 Aerospace Adjustment Services, Inc. (“Defendants”), that American Academy has
               6 discovered that it made a fundamental error in the breach allegations in its complaint
               7 herein, that is, the contract and insurance “bad faith” allegations and claims are
               8 premised upon an alleged dispute substantially different from the actual claim that
               9 Plaintiff had intended to bring against the Defendants, such that Plaintiff will need to
          10 move to amend its complaint in a very significant manner.
          11            WHEREAS, counsel for Defendants has explained to counsel for Plaintiff that
          12 neither Defendant is the actual entity that issued any policy of insurance to Plaintiff
          13 and therefore neither has any contractual privity with Plaintiff or duties to it and that,
          14 depending upon the nature of the revised allegations that Plaintiff may make, counsel
          15 for Defendants would need to ascertain the identity of any relevant insuring entity,
          16 which could prompt Plaintiff to seek a substitution of defendants.
          17            WHEREAS, counsel for the Defendants has brought to the attention of counsel
          18 for Plaintiff various other asserted problems with this action, which counsel for
          19 Plaintiff is discussing with his client.
          20            WHEREAS, the Parties understand that the Court is working under a heavy
          21 caseload with limited resources.
          22            WHEREAS, counsel for Plaintiff has suggested that it would be beneficial for
          23 the Parties to engage in the Voluntary Dispute Resolution Program (“VDRP”) before
          24 engaging in expensive litigation and discovery.
          25            WHEREAS, the Defendants are currently unaware of what Plaintiffs will
          26 allege or seek in recovery, and rather than incur the expense of proceeding with
          27 litigation and discovery track, it may make sense engage in the VDRP.
          28
 LAW OFFICES
LAMONTAGNE &                                         2
 AMADOR LLP                       STIPULATION AND ORDER FOR VDRP REFERRAL
                   Case 1:20-cv-00548-NONE-SKO Document 12 Filed 07/07/20 Page 3 of 5


               1        WHEREAS, because Defendants do not know exactly what Plaintiff plans to
               2 allege and they are not the contracting parties, such that for practical purposes the
               3 case is not really even at issue, it seems problematic to make initial disclosures, meet
               4 and confer regarding the scheduling conference or engage in the scheduling
               5 conference process. This is particularly true because of the Rule 16 scheduling
               6 conference now set for July 14 of this year.
               7        NOW, THEREFORE, pursuant to L.R. 271 and for the good cause appearing
               8 above, the Parties propose that the Court order:
               9       1. The case shall be referred to the VDRP;
          10           2. This process shall be completed within 90 days of the Court’s order to this
          11               effect, and the Neutral shall file confirmation of that completion within
          12               fourteen days after such completion;
          13           3. Because of the reference to the VDRP, the case management plan shall be
          14               modified so as to amend the Court’s April 17, 2020, order (Doc. 5), setting a
          15               mandatory scheduling conference for July 14, 2020, so as to continue the
          16               mandatory scheduling conference to a date in late October of 2020 or as
          17               soon thereafter as the Court’s schedule permits, viz., _______________;
          18           4. During the first thirty days of this VDRP period, counsel for Plaintiff shall
          19               provide a draft proposed amended complaint to counsel for Defendants to
          20               review, setting forth the Plaintiff’s claims as required by Fed.R.Civ.P. 8(a);
          21               and
          22           5. All other pretrial activity, including but not limited to pleading, discovery
          23               and motions, shall be stayed until the VDRP session is concluded.
          24 ///
          25 ///
          26 ///
          27 ///
          28 ///
 LAW OFFICES
LAMONTAGNE &                                         3
 AMADOR LLP                       STIPULATION AND ORDER FOR VDRP REFERRAL
                   Case 1:20-cv-00548-NONE-SKO Document 12 Filed 07/07/20 Page 4 of 5


               1 IT IS SO STIPULATED.
               2 Dated: July 2, 2020                         Respectfully submitted,
               3
                                                             Law Offices of JOHN P. HANNON II
               4
               5                                              By:   John P. Hannon II      /s/
               6                                                    John P. Hannon II
                                                              Attorneys for Plaintiff
               7                                              AMERICAN ACADEMY HOLDINGS, INC.
               8
               9
                   Dated: June 23, 2020                      Respectfully submitted,

          10                                                 LaMONTAGNE & AMADOR LLP
          11
          12                                                  By:   Eric A. Amador             /s/
                                                                    Ralph S. LaMontagne, Jr.
          13                                                        Eric A. Amador
          14                                                  Attorneys for Defendants
                                                              AIG AEROSPACE INSURANCE
          15                                                  SERVICES, INC. and AIG AEROSPACE
          16                                                  ADJUSTMENT SERVICES, INC.
          17                                                   ORDER
          18            Having reviewed the parties’ above-stipulation (Doc. 10), and for good cause shown, the
          19 Court hereby GRANTS the parties’ request to refer this case to this Court’s Voluntary Dispute
          20 Resolution Program (“VDRP”) pursuant to Local Rule 271, and ORDERS as follows:
          21 1.         The case is referred to the VDRP;
          22 2.         The VDRP process shall be completed within 90 days of the date of this order, and the Neutral
          23            shall file confirmation of that completion within fourteen days after such completion;
          24 3.         During the first thirty days of the VDRP period, counsel for Plaintiff shall provide a draft
          25            proposed amended complaint to counsel for Defendants to review, setting forth the Plaintiff's
          26            claims as required by Fed. R. Civ. P. 8(a);
          27 4.         All other pretrial activity, including but not limited to pleading, discovery and motions, shall
          28            be stayed until the VDRP session is concluded; and
 LAW OFFICES
LAMONTAGNE &                                          4
 AMADOR LLP                        STIPULATION AND ORDER FOR VDRP REFERRAL
                   Case 1:20-cv-00548-NONE-SKO Document 12 Filed 07/07/20 Page 5 of 5


               1 5.         In order to allow time for the parties to participate in the VDRP, the mandatory scheduling

               2            conference, currently set for July 14, 2020, is CONTINUED to October 27, 2020, at 9:30

               3            A.M. before Magistrate Judge Sheila K. Oberto.             The parties shall file their joint

               4            scheduling report (see Doc. 5) no later than seven days before the conference.

               5
               6 IT IS SO ORDERED.
               7
                   Dated:     July 7, 2020                                      /s/   Sheila K. Oberto             .
               8                                                      UNITED STATES MAGISTRATE JUDGE
               9
          10
          11
          12
          13
          14
          15
          16
          17
          18
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28
 LAW OFFICES
LAMONTAGNE &                                              5
 AMADOR LLP                            STIPULATION AND ORDER FOR VDRP REFERRAL
